IN THE SUPREME COURT OF
               CALIFORNIA

                TAMARA SKIDGEL,
              Plaintiff and Appellant,
                          v.
 CALIFORNIA UNEMPLOYMENT INSURANCE APPEALS
                      BOARD,
             Defendant and Respondent.

                           S250149

            First Appellate District, Division Five
                          A151224

               Alameda County Superior Court
                       RG16810609



                       August 19, 2021

Justice Jenkins authored the opinion of the Court, in which
Chief Justice Cantil-Sakauye and Justices Corrigan, Liu,
Cuéllar, Kruger, and Groban concurred.
       SKIDGEL v. CALIFORNIA UNEMPLOYMENT
               INSURANCE APPEALS BOARD
                            S250149


              Opinion of the Court by Jenkins, J.


      The In-Home Supportive Services (IHSS) program (Welf.
& Inst. Code, § 12300 et seq.) authorizes certain disabled and
elderly Californians to receive in-home services from third
parties or family members, paid for with public funds. Under
one program option — which we will refer to as the Direct Hiring
method — service recipients directly hire their own providers,
and the providers are then paid either by the recipients with
funds they have received from a public entity or by a public
entity itself. We granted review in this case to consider whether,
under these circumstances, a provider who is the recipient’s
minor child, parent, or spouse is covered by the state’s
unemployment insurance program. The Court of Appeal
answered this question in the negative, reasoning that sections
631 and 683 of the Unemployment Insurance Code1 exclude
such a provider from coverage.            (Skidgel v. California
Unemployment Ins. Appeals Bd. (2018) 24 Cal.App.5th 574,
577–578 (Skidgel).) For reasons that follow, we agree with the
Court of Appeal’s conclusion and affirm its judgment.




1
    All further unlabeled statutory references are to the
Unemployment Insurance Code.
            SKIDGEL v. CALIFORNIA UNEMPLOYMENT
                   INSURANCE APPEALS BOARD
                  Opinion of the Court by Jenkins, J.


       I. FACTUAL AND PROCEDURAL HISTORY
      In October 2015, the California Unemployment Insurance
Appeals Board (CUIAB) ruled in a Precedent Benefit Decision
(PBD) — In re Caldera (2015) CUIAB Precedent Benefit Dec.
No. P-B-507 — that an IHSS caregiver who was providing
services to her son was not entitled to unemployment benefits.
It based its conclusion on two provisions of the Unemployment
Insurance Code: sections 631 and 683. The former provides:
“ ‘Employment’ does not include service performed by a child
under the age of 18 years in the employ of his father or mother,
or service performed by an individual in the employ of his son,
daughter, or spouse, except to the extent that the employer and
the employee have, pursuant to Section 702.5, elected to make
contributions to the Unemployment Compensation Disability
Fund.” (§ 631.) The latter states in relevant part that
“ ‘Employer’ also means any employing unit which employs
individuals to perform” IHSS services, pays at least $1000 in
wages for such services during a specified time frame, “and is
one of the following: [¶] (a) The recipient of such services, if the
state or county makes or provides for direct payment to a
provider chosen by the recipient or to the recipient of such
services for the purchase of services, subject to the provisions of
Section 12302.2 of the Welfare and Institutions Code.” (§ 683,
subd. (a).) These statutes, the CUIAB reasoned, “confirm that
IHSS caregivers who care for their own children are employed
by that care recipient with the consequence that the wages
earned in that work cannot be used to support a claim for
unemployment insurance benefits,” regardless of whether some




                                  2
            SKIDGEL v. CALIFORNIA UNEMPLOYMENT
                  INSURANCE APPEALS BOARD
                  Opinion of the Court by Jenkins, J.


other entity — such as the state or a county — “might possibly
represent an additional employer.” (Caldera, at p. 4.)
      Only one year earlier, the CUIAB had reached the
opposite conclusion in a nonprecedential decision, ruling that a
woman providing care to her son and receiving direct payments
from a public entity qualified for unemployment benefits
notwithstanding section 631 based on her joint employment by
the public entity. (In re Ostapenko (2014) CUIAB Dec. No. AO-
336919.) In December 2014, the State Department of Social
Services and the Employment Development Department sent
letters to the CUIAB disagreeing with Ostapenko, asserting that
section 631 renders IHSS providers ineligible for unemployment
insurance benefits in this context, and urging the CUIAB not to
adopt Ostapenko as a PBD.
       In April 2016, about six months after the CUIAB issued
Caldera, plaintiff Tamara Skidgel challenged that decision by
filing this action under section 409.2, which authorizes
interested persons to obtain a judicial declaration as to the
validity of a PBD. She alleged the following: She had been an
IHSS provider for her daughter since May 2013 and expected to
be eligible for unemployment insurance when her employment
ended. Caldera would “cause [her] to be denied unemployment
insurance when her employment . . . ends” because it “held that
IHSS providers who provide services for their children . . . are
ineligible for Unemployment Insurance.” Caldera “is invalid”
for two reasons: (1) “IHSS providers who provide services for
their children . . . are eligible for unemployment insurance
under . . . Section 683”; and (2) because such providers have “a
joint employer” in addition to the recipient — either “the county”
providing the services or “the public authority” that the county


                                  3
            SKIDGEL v. CALIFORNIA UNEMPLOYMENT
                   INSURANCE APPEALS BOARD
                  Opinion of the Court by Jenkins, J.


has “establish[ed] and contract[ed] with . . . to provide [those]
services” — section 631 “does not preclude them from being
eligible for unemployment insurance.” Based on a joint record
consisting of the comments submitted to the CUIAB and the
parties’ briefing, the trial court affirmed Caldera’s validity and
entered judgment for the CUIAB.
      The Court of Appeal affirmed, reasoning that “the relevant
statutes,” though “not patently clear,” are “best read[] . . . in
light of their plain language and legislative history” as
establishing that IHSS recipients are “the sole employers of
IHSS providers under” the Direct Hiring method “for purposes
of unemployment insurance coverage. It follows that . . . section
631 excludes IHSS providers who serve close-family-member
recipients.” (Skidgel, supra, 24 Cal.App.5th at p. 586, fn.
omitted.)
      We then granted plaintiff’s petition for review.
                       II. DISCUSSION
      PBDs “are akin to agency rulemaking, because they
announce how governing law will be applied in future cases.”
(Pacific Legal Foundation v. Unemployment Ins. Appeals Bd.
(1981) 29 Cal.3d 101, 109 (Pacific Legal Foundation).)
Accordingly, in declaratory relief actions under section 409.2
challenging PBDs, courts “determine whether the [CUIAB’s]
decision accords with the law that would govern were the rule
announced articulated as a regulation.”             (Pacific Legal
Foundation, at p. 111.) “[I]n light of the Board’s expertise, its
interpretation of a statute [that] it routinely enforces is entitled
to great weight . . . .” (American Federation of Labor v.
Unemployment Ins. Appeals Bd. (1996) 13 Cal.4th 1017, 1027.)


                                  4
             SKIDGEL v. CALIFORNIA UNEMPLOYMENT
                   INSURANCE APPEALS BOARD
                   Opinion of the Court by Jenkins, J.


Ultimately, however, “[s]tatutory construction is a matter of law
for the courts [citation], and administrative interpretations
must be rejected where contrary to statutory intent.” (Pacific
Legal Foundation, at p. 111.) Thus, “[a]lthough” a PBD’s
interpretation of a statute is entitled to “ ‘great weight,’ ” we will
not “accept” it “if ‘[the CUIAB’s] application of legislative intent
is clearly unauthorized or erroneous.’ ” (United Educators of
San Francisco etc. v. California Unempl. Ins. Appeals Bd. (2020)
8 Cal.5th 805, 820.)
      The PBD at issue here relates to operation of the
unemployment insurance law — principally sections 631 and
683 — in the context of the IHSS program. After summarizing
that program and analyzing the relevant statutes within that
context, we conclude, like the Court of Appeal, that IHSS
caregivers who provide services to a family member specified in
section 631 are not eligible for unemployment insurance
benefits.
      A. The IHSS Program
      IHSS is a social welfare program that, through a
combination of state and federal funding, provides in-home
supportive care for aged, blind, and disabled persons. (Reilly v.
Marin Housing Authority (2020) 10 Cal.5th 583, 587–588
(Reilly).) It “is specifically ‘designed to avoid institutionalization
of incapacitated persons.’ [Citation.]            Providers perform
nonmedical supportive services for IHSS recipients, such as
domestic services, personal care services, protective supervision,
and accompaniment to health-related appointments.” (Id. at p.
588.) “ ‘[T]he vast majority of home care is provided by family
and friends.’ ” (Id. at p. 589.)



                                   5
             SKIDGEL v. CALIFORNIA UNEMPLOYMENT
                    INSURANCE APPEALS BOARD
                   Opinion of the Court by Jenkins, J.


      “The State Department of Social Services (Department)
administers the IHSS program in compliance with state and
federal law” and “promulgates regulations to implement the
relevant statutes.” (Reilly, supra, 10 Cal.5th at p. 588.)
Counties “administer[] the program locally on behalf of the state
in accordance with the statutes and state regulations
establishing a uniform range of services available to all eligible
recipients.” (Service Employees Internat. Union v. County of Los
Angeles (1990) 225 Cal.App.3d 761, 765.) “Each county is
obligated to ensure that services are provided to all eligible
recipients during each month of the year in accordance with [a]
county plan.” (Welf. & Inst. Code, § 12302.)
      There are several authorized methods through which
IHSS providers may be engaged. Counties “may hire” providers
“in accordance with established county civil service
requirements or” otherwise applicable “merit system
requirements.” (Welf. & Inst. Code, § 12302.) Counties may
also “contract” with individuals and various public and private
entities (ibid.; see id., § 12301.6, subd. (a)(1)), or “[e]stablish, by
ordinance, a public authority to provide for the delivery of”
services (id., § 12301.6, subd. (a)(2)). Alternatively, through the
Direct Hiring method, providers may be directly “hir[ed]” by
recipients (id., § 12304, subd. (a)) and paid either by the
recipients with public funds that they receive “in advance” each
month (ibid.), or by the state or county (id., §§ 12302, 12302.2).
In the Direct Hiring context, the State Department of Social
Services (Department) is required by statute to “perform or
ensure the performance of all rights, duties, and obligations of
the recipient relating to those services as required for [various]
purposes,”       including      “unemployment           compensation,


                                   6
            SKIDGEL v. CALIFORNIA UNEMPLOYMENT
                   INSURANCE APPEALS BOARD
                  Opinion of the Court by Jenkins, J.


unemployment compensation disability benefits, [and] workers’
compensation.” (Id., § 12302.2, subd. (a)(1).)
      B. California’s Unemployment Insurance Program
      Since 1935, when Congress adopted the Social Security
Act, “federal law has provided powerful incentives to” states to
enact their own unemployment insurance programs. (City of
Sacramento v. State of California (1990) 50 Cal.3d 51, 58.)
California, anticipating the Social Security Act’s passage,
enacted its own unemployment insurance program in 1935
(Stats. 1935, ch. 352, § 1 et seq.) “and has sought to maintain
federal compliance ever since” (City of Sacramento, at p. 58).
The California program “is part of a national system of reserves
designed to provide [benefits] for workers ‘unemployed through
no fault of their own, and to reduce involuntary unemployment
and the suffering caused thereby to a minimum.’ ” (American
Federation of Labor v. Unemployment Ins. Appeals Bd., supra,
13 Cal.4th at p. 1024.)
      For purposes of coverage, the original 1935 California law
first broadly defined “ ‘employment’ ” to “mean[] any
employment by an employer” meeting specified criteria, “under
any contract of hire, express or implied, oral or written.” (Stats.
1935, ch. 352, § 7, p. 1227.) However, it also expressly excluded
several types of work from covered “ ‘employment,’ ” including,
as here relevant, service performed (a) “by an individual in the
employ of his son, daughter, or spouse,” (b) “by a child under the
age of twenty-one in the employ of his father or mother,” and (c)
“in the employ of a State, a political subdivision” of a state, or
“any unit or agency of government.” (Id., at p. 1228.)




                                  7
            SKIDGEL v. CALIFORNIA UNEMPLOYMENT
                   INSURANCE APPEALS BOARD
                  Opinion of the Court by Jenkins, J.


       In 1953, the Legislature repealed the 1935 law and
enacted the current Unemployment Insurance Code, with the
unemployment insurance program contained in part 1 of
division 1. (Stats. 1953, ch. 308, pp. 1457–1458, 1553.) In
setting forth that program’s “Scope or Coverage,” the
Legislature first broadly defined “ ‘Employment’ ” to “mean[]
service . . . performed for wages or under any contract of hire,
written or oral, express or implied.” (Stats. 1953, ch. 308, § 601,
p. 1470 [adding § 601].) It then limited the scope of coverage by
excluding specific services from the definition of “employment.”
One excluded service — as specified in section 631 — was
“service performed by an individual in the employ of his son,
daughter, or spouse, and service performed by a child under the
age of 21 in the employ of his father or mother.” (Stats. 1953,
ch. 308, § 631, pp. 1473–1474.)               Another generally
excluded service — as specified in former section 633 — was
“service performed in the employ of a state” or one of its
“political subdivisions” or “instrumentalit[ies].” (Stats. 1953, ch.
308, § 633, p. 1474.) However, these public entities could, at
their option, elect to have the services of their employees —
other than those “holding civil service or permanent tenure
positions” — “constitute employment.”2 (Stats. 1953, ch. 308,
§ 709, p. 1479.)
      In the almost 70 years since section 631’s enactment, the
statute has been amended only twice. In 1971, it was revised in
two ways: (1) the order of the services mentioned was reversed,


2
     Also, “service performed in the employment of a public
housing administration agency” was expressly included in the
term “ ‘[e]mployment.’ ” (Stats. 1953, ch. 308, § 605, p. 1470.)


                                  8
            SKIDGEL v. CALIFORNIA UNEMPLOYMENT
                   INSURANCE APPEALS BOARD
                  Opinion of the Court by Jenkins, J.


such that the statute excluded from “ ‘Employment’ . . . service
performed by a child under the age of 21 years in the employ of
his father or mother, or service performed by an individual in
the employ of his son, daughter, or spouse”; and (2) a clause was
added to provide, “except to the extent that the employer and
the employee have, pursuant to Section 702.5, elected to make
contributions to the Unemployment Compensation Disability
Fund.” (Stats. 1971, ch. 1447, § 1, p. 2858.) The section to which
the added clause referred — section 702.5 — was itself a new
section enacted through the same legislation, which provided
that services excluded by section 631 from the term
“employment” would be “deemed to constitute employment” for
purposes of unemployment compensation disability benefits
upon the filing of “a written election, agreed to by both the
employing unit and the individuals in its employ.” (Stats. 1971,
ch. 1447, § 2, p. 2858.) The purpose and effect of these
amendments       were    to   “[p]ermit[]     elective   disability
compensation coverage for individuals in [the] employ of
specified relatives.” (Legis. Counsel’s Dig., Assem. Bill. No.
1420, 3 Stats. 1971 (1971 Reg. Sess.) Summary Dig., p. 213.)
      The statute was amended again in 1972, lowering from 21
to 18 the limit on the age of the child whose services were
excluded. (Stats. 1972, ch. 579, § 46, p. 1014.) Since then, the
statute has provided: “ ‘Employment’ does not include service
performed by a child under the age of 18 years in the employ of
his father or mother, or service performed by an individual in
the employ of his son, daughter, or spouse, except to the extent
that the employer and the employee have, pursuant to Section
702.5, elected to make contributions to the Unemployment
Compensation Disability Fund.” (§ 631.)


                                  9
            SKIDGEL v. CALIFORNIA UNEMPLOYMENT
                   INSURANCE APPEALS BOARD
                  Opinion of the Court by Jenkins, J.


      The other provision at the center of this dispute — section
683 — was added to the Unemployment Insurance Code in 1978
(Stats. 1978, ch. 463, § 3, p. 1571) and has never been amended.
Unlike section 631, which appears in the article entitled
“Excluded Services,” section 683 appears in the article entitled
“Subject Employers.” It states in relevant part that “ ‘Employer’
also means any employing unit” that “employs individuals to
perform” IHSS services and “is one of the following: [¶] (a) The
recipient . . . if the state or county makes or provides for direct
payment to a provider chosen by the recipient or to the
recipient . . . for the purchase of services . . . . [¶] (b) The
individual or entity with whom a county contracts to provide in-
home supportive services. [¶] (c) Any county which hires and
directs in-home supportive personnel in accordance with
established county civil service requirements or merit system
requirements for those counties not having civil service
systems.” (§ 683.)
      C. The Meaning of the Statutes
      “As in any case involving statutory interpretation, our
fundamental task here is to determine the Legislature’s intent
so as to effectuate the law’s purpose.” (People v. Murphy (2001)
25 Cal.4th 136, 142.) “We begin by examining the statutory
language, giving it a plain and commonsense meaning.
[Citation.] We do not, however, consider the statutory language
in isolation; rather, we look to the entire substance of the
statutes in order to determine their scope and purposes.
[Citation.] That is, we construe the words in question in context,
keeping in mind the statutes’ nature and obvious purposes.
[Citation.] We must harmonize the various parts of the
enactments by considering them in the context of the statutory


                                  10
            SKIDGEL v. CALIFORNIA UNEMPLOYMENT
                   INSURANCE APPEALS BOARD
                  Opinion of the Court by Jenkins, J.


framework as a whole. [Citation.] If the statutory language is
unambiguous, then its plain meaning controls. If, however, the
language supports more than one reasonable construction, then
we may look to extrinsic aids, including the ostensible objects to
be achieved and the legislative history.” (People v. Cole (2006)
38 Cal.4th 964, 975.) And, as noted above, the CUIAB’s
interpretation of a statute “it enforces is entitled to great weight
unless clearly erroneous or unauthorized.” (Pacific Legal
Foundation, supra, 29 Cal.3d at p. 111.)
      According to plaintiff, the language of section 631,
construed “[i]n accordance with” its “plain,” “usual, [and]
ordinary meaning,” “does not preclude” coverage of IHSS
providers in the Direct Hiring context. She reasons as follows:
“The operative phrase” in the statute is “ ‘in the employ of,’ ” and
that phrase “can [under the law] include joint employment
relationships.” “Joint employment exists when an employee is
subject to the control of two or more employers.” In the Direct
Hiring context, IHSS providers are “subject to the control of two
employers, the recipient and the public entities — the county or
the public authority and the state — that have direct control
over the manner and payment of work.” In addition, because
“the state and the county or public authority are intricately
involved in paying IHSS providers for their work,” “the county
and the state [are] employers for [unemployment insurance]
purposes” under section 13005, subdivision (a), which provides
that “ ‘Employer’ means,” among other things and with one
specified exception, “the State of California or any political
subdivision or agency thereof, . . . or any political body not a
subdivision or agency of the state, and any . . . department[] or
agency thereof, making payment of wages to employees for


                                  11
            SKIDGEL v. CALIFORNIA UNEMPLOYMENT
                   INSURANCE APPEALS BOARD
                  Opinion of the Court by Jenkins, J.


services performed within this state.” For these reasons, in the
Direct Hiring context, IHSS providers are not only “in the
employ of” the recipient for purposes of section 631, they are
simultaneously “ ‘in the employ of’ a joint governmental
employer.” By its terms, section 631 precludes coverage only
insofar as eligibility is “based on employment by a spouse or
child,” i.e., it “excludes only IHSS services performed ‘in the
employ of’ the [provider’s] spouse or child.” Its exclusion does
not apply insofar as eligibility may be “simultaneously . . . based
on joint employment by . . . a county or IHSS public authority,”
i.e., it “allows [coverage] for services performed in the employ of”
various public agencies. Thus, “[s]ervice performed [by the
IHSS provider] in the employ of [the public agencies] does confer
eligibility for unemployment insurance.”
      Section 683, plaintiff further asserts, confirms and
reinforces this reading of section 631. By specifying that the
word “ ‘Employer’ also means . . . [¶] [t]he recipient of [IHSS]
services’ ” in the Direct Hiring context, section 683 “broadens
the definition of ‘employer’ beyond the general definition[s]” set
forth elsewhere in the Unemployment Insurance Code. The
section’s “plain language” thus makes the IHSS recipient “the
employer” of the provider “in addition to the public entity.” In
this way, the statute “supports a construction of section 631
under which IHSS providers for a spouse or child are eligible for
unemployment insurance through their joint employment by a
public entity.” “In short, [it] is a basis for . . . eligibility in
addition to any other bases.”
      We   find     plaintiff’s  dual-employment     argument
unpersuasive because we agree with the Court of Appeal that
the language of section 683, read in context and with reference


                                  12
            SKIDGEL v. CALIFORNIA UNEMPLOYMENT
                   INSURANCE APPEALS BOARD
                  Opinion of the Court by Jenkins, J.


to the statutory framework of which it is a part, “designate[s]
the recipient as the IHSS provider’s sole employer for purposes
of unemployment insurance coverage” in the Direct Hiring
context. (Skidgel, supra, 24 Cal.App.5th at p. 578.) As the Court
of Appeal noted, section 683 “specifically addresses” what the
term “ ‘ “Employer” ’ ” means with respect to “IHSS service
delivery.” (Skidgel, at p. 582.) It sets forth two criteria for
defining the term. The first is that the person or entity pays a
threshold amount of wages for IHSS services: $1,000 “during
any calendar quarter in the calendar year or the preceding
calendar year.” (§ 683). The second criterion is that the person
“is one of the following: [¶] (a) The recipient of such services, if
the state or county makes or provides for direct payment to a
provider chosen by the recipient or to the recipient of such
services for the purchase of services, subject to the provisions of
Section 12302.2 of the Welfare and Institutions Code. [¶] (b)
The individual or entity with whom a county contracts to
provide in-home supportive services. [¶] (c) Any county which
hires and directs in-home supportive personnel in accordance
with established county civil service requirements or merit
system requirements for those counties not having civil service
systems.” (§ 683, italics added.) Notably, when the Legislature
enacted section 683 in 1978, these three options precisely
tracked the three ways that counties were authorized by statute
to carry out their duties regarding the provision of IHSS
services: (1) “make direct payment to a recipient for the
purchase of services”; (2) “contract with” specified entities or an
individual; or (3) “hire” providers “in accordance with
established county civil service requirements or merit system




                                  13
            SKIDGEL v. CALIFORNIA UNEMPLOYMENT
                  INSURANCE APPEALS BOARD
                  Opinion of the Court by Jenkins, J.


requirements for those counties not having civil service.”3 (Welf.
& Inst. Code, § 12302; see Stats. 1977, ch. 1252, § 813, p. 4662.)
In other words, section 683, after specifying that
“ ‘Employer’ also means” an “employing unit” that “is one of the
following,” designates one person or entity for each of the three
ways through which IHSS providers could, at the time of the
statute’s enactment, be engaged. In light of this statutory
context, we agree with the Court of Appeal that “the most
natural reading” of section 683 is that it modifies the general
definition of “employer” for purposes of the Unemployment
Insurance Code by specifying, with respect to the provision of
IHSS services, who the sole employer is for each method of
engaging providers. (Skidgel, supra, 24 Cal.App.5th at p. 586.)
In the Direct Hiring context — i.e., where “the state or county
makes or provides for direct payment to a provider chosen by the
recipient or to the recipient of such services for the purchase of
services” — that sole employer is “[t]he recipient of such
services.” (§ 683, subd. (a).)
      Supporting this conclusion is the fact that section 683,
subdivision (a) makes the designation of the recipient as
employer in the Direct Hiring context expressly “subject to the
provisions of Section 12302.2 of the Welfare and Institutions
Code.” The latter section specifies that in the Direct Hiring
context — i.e., when “the state or a county makes or provides


3
       It was not until 1992 that the Legislature first passed a
statute authorizing counties to “[e]stablish, by ordinance, a
public authority to provide for the delivery of” IHSS services.
(Stats. 1992, ch. 722, § 54, p. 3411 [Welf. & Inst. Code, former
§ 12301.6, subd. (a)(2)].) We discuss the effect of that statute
later in this opinion.


                                  14
            SKIDGEL v. CALIFORNIA UNEMPLOYMENT
                   INSURANCE APPEALS BOARD
                  Opinion of the Court by Jenkins, J.


for direct payment to [an IHSS] provider chosen by a recipient
or to the recipient for the purchase of in-home supportive
services” — the state, acting through the Department, “shall
perform or ensure the performance of all rights, duties, and
obligations of the recipient relating to [IHSS] services as
required for [various] purposes,” including “unemployment
compensation.” (Welf. & Inst. Code, § 12302.2, subd. (a)(1),
italics added.) It also specifies that “[t]hose rights, duties, and
obligations include . . . withholding . . . amounts to be withheld
from the wages of the provider by the recipient as an
employer, . . . and transmitting those amounts along with
amounts required for all contributions, premiums, and taxes
payable by the recipient as the employer to the appropriate
person or state or federal agency.” (Ibid., italics added.)
      Several things are evident from these statutes read
together. First, in the Direct Hiring context, the only designated
employer is “[t]he recipient of [IHSS] services.” (§ 683, subd.
(a).) Second, where a county contracts for the provision of
services, the only designated employer is “[t]he individual or
entity with whom [the] county contracts.” (Id., subd. (b).) Third,
where a county “hires and directs in-home supportive personnel
in accordance with established county civil service requirements
or merit system requirements,” the only designated employer is
the county. (Id., subd. (c).) Fourth, the state is not designated
as employer in any of the IHSS scenarios. Instead, its expressly
designated role is to “perform or ensure the performance of all
rights, duties, and obligations” that otherwise would be the legal
responsibility “of the recipient” in the Direct Hiring context,
including the duties of “the recipient as an employer” to withhold
specified amounts “from the wages of the provider” and to


                                  15
            SKIDGEL v. CALIFORNIA UNEMPLOYMENT
                  INSURANCE APPEALS BOARD
                  Opinion of the Court by Jenkins, J.


“transmit[] those amounts along with amounts required for all
contributions, premiums, and taxes payable by the recipient as
the employer to the appropriate person or state or federal
agency.” (Welf. & Inst. Code, § 12302.2, subd. (a)(1), italics
added.) These provisions send the message that in the Direct
Hiring context, the recipient is the sole employer, with the
recipient’s legal duties as employer being the responsibility of
the state. They foreclose plaintiff’s view that a public entity is
simultaneously an employer in this context.
      Relevant extrinsic sources confirm our interpretation.
According to the legislative history of section 683 and Welfare
and Institutions Code section 12302.2 — which the Legislature
simultaneously enacted through passage of a single bill —
eligibility for unemployment insurance and workers’
compensation benefits was expanded during the 1970s to
include domestic employees, including IHSS providers. (Dept.
of Finance, Enrolled Bill Rep. on Assem. Bill No. 3028 (1977–
1978 Reg. Sess.) July 13, 1978, p. 1.) As to IHSS providers hired
and paid directly by recipients, “it [was] not clear who [was] the
‘employer’ for the purposes of these programs” (Sen. Industrial
Relations Com., Analysis of Assem. Bill No. 3028 (1977–1978
Reg. Sess.) as amended June 8, 1978, p. 2), with courts and
enforcement agencies holding counties liable as “employers”
(Health & Welf. Agency, Employment Development Dept.,
Enrolled Bill Rep. on Assem. Bill No. 3028 (1977–1978 Reg.
Sess.) July 10, 1978, p. 1) based on the “considerable control”
they exercised “by providing the wages and determining the
level of service and number of hours to be worked” (Sen.
Industrial Relations Com., Analysis of Assem. Bill No. 3028
(1977–1978 Reg. Sess.) as amended June 8, 1978, p. 2). There


                                  16
            SKIDGEL v. CALIFORNIA UNEMPLOYMENT
                   INSURANCE APPEALS BOARD
                  Opinion of the Court by Jenkins, J.


was concern that counties, “in order to avoid paying” benefit
costs “as the employer,” would abandon the Direct Hiring
method and use other, far more expensive “delivery methods” —
hiring IHSS providers as “county civil service employees” and
engaging “contract providers” — that would cost the state,
respectively, “an additional” $80 million and $116 million per
year. (Health & Welf. Agency, Dept. of Social Services, Enrolled
Bill Rep. on Assem. Bill No. 3028 (1977–1978 Reg. Sess.) July 7,
1978, p. 2.)
       The Legislature sought to address this concern through
the 1978 legislation, by enacting several provisions — including
section 683 and Welfare and Institutions Code section
12302.2 — to establish a less “expensive option” that would
“save[] the State from having to assume” these increased costs.
(Assem. Ways and Means Com., Staff Analysis of Assem. Bill
No. 3028 (1977–1978 Reg. Sess.) as amended June 8, 1978, pp.
1–2.) The statutes were intended to achieve this goal by
“resolv[ing] the [question] of who is the employer of” IHSS
providers “selected by . . . recipients” in the following way:
“designating the recipient[s] as the employer . . . , requiring the
State to assure collection and payment of all contributions
through a payrolling system, and requiring the State to pay the
employer’s share of mandated benefits.” (Health & Welf.
Agency, Dept. of Social Services, Enrolled Bill Rep. on Assem.
Bill No. 3028 (1977–1978 Reg. Sess.) July 7, 1978, p. 2; see Sen.
Industrial Relations Com., Analysis of Assem. Bill No. 3028
(1977–1978 Reg. Sess.) as amended June 8, 1978, pp. 2, 3
[legislation “would specify that the recipient of . . . services is
the ‘employer’ of the provider” in the Direct Hiring context, with
“the state . . . assum[ing] the cost of the recipients’ share of the


                                  17
            SKIDGEL v. CALIFORNIA UNEMPLOYMENT
                  INSURANCE APPEALS BOARD
                  Opinion of the Court by Jenkins, J.


taxes and premiums for these programs” and the department
“responsible for performing, or assuming performance by
contract, the recipients[’] rights, duties and obligations under
these programs”].) Although these provisions were expected to
increase the state’s annual costs by approximately $13 million,
compared to the alternatives, they would actually “save the
State either $67 million or $103 million” annually. (Assem.
Ways and Means Com., Staff Analysis of Assem. Bill No. 3028
(1977–1978 Reg. Sess.) as amended June 8, 1978, p. 2.) In short,
as plaintiff explains, the legislative history “shows” that the
Legislature enacted section 683, in conjunction with Welfare
and Institutions Code section 12302.2, in order “to relieve the
state of the $103 million burden it [c]ould face” if counties
abandoned the Direct Hiring method to avoid the costs they
would incur “if . . . found to be employers of IHSS providers” in
this context. The statutes accomplish this cost-savings purpose
by making recipients the sole employer in the Direct Hiring
context and shifting the costs of unemployment insurance to the
state. Plaintiff’s contrary reading of the statutes — that they
make recipients employers in addition to counties and other
public entities — could defeat this purpose and perpetuate the
very problem the Legislature sought to solve.
      Section 683’s failure to mention public authorities —
which plaintiff asserts are also joint employers — does not affect
our conclusion. This silence is not surprising given that the
Legislature enacted section 683 14 years before adding a
provision regarding public authorities in the IHSS context. (See
Stats. 1992, ch. 722, § 54, p. 3411.) Moreover, the text of the
later-added provision on public authorities — Welfare and
Institutions Code section 12301.6, subdivision (a)(2) — suggests


                                  18
            SKIDGEL v. CALIFORNIA UNEMPLOYMENT
                   INSURANCE APPEALS BOARD
                  Opinion of the Court by Jenkins, J.


a legislative intent to preserve section 683’s operation in the
Direct Hiring context. The statute identifies two “mode[s]” by
which public authorities may “provid[e] for the delivery of” IHSS
services — “by contract in accordance with [Welfare and
Institutions Code] Sections 12302 and 12302.1” and “by direct
payment to a provider chosen by a recipient in accordance with
[Welfare and Institutions Code] Sections 12302 and 12302.2” —
and specifies that public authorities “shall comply with and be
subject to, all statutory and regulatory provisions applicable to
the respective delivery mode.” (Welf. & Inst. Code, § 12301.6,
subd. (d).) The statutory “provisions applicable to” the Direct
Hiring mode — and that public authorities are thus made
“subject to” (ibid.) — include: (1) section 683, subdivision (a),
which, as earlier explained, designates “[t]he recipient” as
employer in this context; and (2) Welfare and Institutions Code
section 12302.2, which, as earlier explained, directs the state,
through the department, to “perform or ensure the performance
of” (id., subd. (a)(1)) various duties and obligations “on the
recipient’s behalf as the employer” (id., subd. (a)(2)) or “as an
employer” (id., subd. (c)). Indeed, “the state’s responsibility” to
perform the duties of the recipient as employer is expressly
preserved by Welfare and Institutions Code section 12301.6,
subdivision (i)(1), which provides: “This section does not affect
the state’s responsibility with respect to the state payroll
system, unemployment insurance, or workers’ compensation
and other provisions of [Welfare and Institutions Code] Section
12302.2.” These provisions indicate that the Legislature, in
authorizing counties to establish public authorities, intended to
preserve section 683’s designation of the recipient as the sole
employer in the Direct Hiring context.


                                  19
            SKIDGEL v. CALIFORNIA UNEMPLOYMENT
                  INSURANCE APPEALS BOARD
                  Opinion of the Court by Jenkins, J.


      The legislative history of Welfare and Institutions Code
section 12301.6 is consistent with this conclusion. In 1996, the
Legislature amended that statute in several ways, including the
following: (1) specifying in subdivision (b)(2)(B) that a public
authority “shall be,” among other things, an entity “that makes
or provides for direct payment to a provider chosen by the
recipient for the purchase of services pursuant to Sections 12302
and 12302.2” (Stats. 1996, ch. 206, § 22, p. 1674); (2) specifying
in subdivision (c)(1) that “[r]ecipients shall retain the right to
hire, fire, and supervise the work of any [IHSS] personnel
providing services to them”; and (3) adding subdivision (d) to
specify that public authorities, “when providing for the delivery
of services . . . by contract” or “by direct payment to a provider
chosen by a recipient,” “shall comply with and be subject to, all
statutory and regulatory provisions applicable to” those
“delivery mode[s]” (Stats. 1996, ch. 206, § 22, p. 1675).
According to the legislative history, these provisions had the
following purposes: (1) “[c]larif[ying]” that public authorities
“have the ability to administer the county Individual Provider
mode” (Dept. of Finance, Enrolled Bill Rep. on Sen. Bill No. 1780
(1995–1996 Reg. Sess.) July 9, 1996, p. 6); (2) “[r]equir[ing]”
public authorities “to adhere to the current state statutory and
regulatory requirements, regardless of which mode is
administered by” the public authority (ibid.); (3) preserving “the
state’s responsibility with respect to the state payroll system,
unemployment insurance or workers compensation” (ibid.); and
(4) “mak[ing] clear that providers in a Public Authority (PA)
county remain Individual Providers (IPs) in the IP Mode, with
the PA administering the IP Mode,” in order to prevent such
providers from being classified as “employees of the PA” in this


                                  20
             SKIDGEL v. CALIFORNIA UNEMPLOYMENT
                   INSURANCE APPEALS BOARD
                  Opinion of the Court by Jenkins, J.


mode (Health & Welf. Agency, Dept. of Social Services, Enrolled
Bill Rep. on Sen. Bill No. 1780 (1995–1996 Reg. Sess.) July 16,
1996, p. 7). These statements, like the text of Welfare and
Institutions Code section 12301.6, are consistent with the
conclusion that the Legislature, while authorizing counties to
establish public authorities, intended to preserve section 683’s
designation of the recipient as the sole employer in the Direct
Hiring context.
       Plaintiff puts forth several textual arguments in support
of her contrary reading of the statutes, but none proves
persuasive. As noted earlier, regarding section 683, she focuses
on a single word in the statute — “also” — which, she asserts,
“[d]ictionaries define . . . as ‘in addition.’ ” But this approach to
interpreting the statute — “isolat[ing] one word and ignor[ing]
the rest of the language” — “is contrary to bedrock principles of
statutory construction.” (Franchise Tax Bd. v. Superior Court
(2013) 221 Cal.App.4th 647, 667.) As we have explained, “[t]he
interpretation of a statute . . . should not end . . . with a
dictionary definition of a single word used therein.” (Pearson v.
State Social Welfare Bd. (1960) 54 Cal.2d 184, 194.) Instead, to
interpret a statute, we consider all of its language “in context”
and with reference to “provisions relating to the same subject”
and “the whole system of law of which [the statute] is a part.”
(People v. Anderson (2002) 28 Cal.4th 767, 776.) For reasons
already explained, we conclude that the language of section 683,
read in context and in light of its legislative history, makes the
recipient the sole employer in the Direct Hiring context, rather
than an employer in addition to a public agency, as plaintiff
asserts.



                                  21
            SKIDGEL v. CALIFORNIA UNEMPLOYMENT
                   INSURANCE APPEALS BOARD
                  Opinion of the Court by Jenkins, J.


      Related provisions defining the term “employer” for
purposes of the Unemployment Insurance Code cast further
doubt on plaintiff’s heavy reliance on the word “also” in section
683’s opening phrase, “ ‘Employer’ also means.” (Italics added.)
That same phrase appears throughout the article of the
Unemployment Insurance Code that contains section 683 —
article 3 of division 1, part 1, chapter 3 — which is entitled
“Subject Employers.” (§§ 676, 677, 682, 684–686.) In each
instance, it appears to reference the general definition of
employer set forth in the first section of the article, section 675:
“ ‘Employer’ means any employing unit, which for some portion
of a day, has within the current calendar year or had within the
preceding calendar year in employment one or more employees
and pays wages for employment in excess of one hundred dollars
($100) during any calendar quarter.” Viewed in this context, the
phrase “also means” in section 683 appears to signal a
refinement, for purposes of applying the Unemployment
Insurance law in the IHSS context, of the general definition
appearing at the beginning of the article, rather than a
considered legislative choice to expand the definition by
designating additional employers in that context.               This
understanding of the phrase, unlike plaintiff’s, is fully
consistent with section 683’s purpose, as disclosed by the
legislative history previously discussed.
      This analysis also answers plaintiff’s related textual
argument that our reading of section 683 renders “meaningless”
the word “also” in the statute’s opening phrase, and thus
contravenes the interpretive canon directing courts to “ ‘give
meaning to every word of a statute if possible, and [to] avoid a
construction making any word surplusage.’ ” As just discussed,


                                  22
            SKIDGEL v. CALIFORNIA UNEMPLOYMENT
                   INSURANCE APPEALS BOARD
                  Opinion of the Court by Jenkins, J.


under our construction of the statute, the word “also” in section
683’s opening phrase signals that the statute sets forth
refinements to — i.e., additional components of — what the
term “ ‘Employer’ . . . means” (ibid.) in the IHSS context. Our
construction does, in fact, give meaning to the word “also,” just
not the meaning plaintiff proffers. In any event, “the canon
against surplusage is [merely] a guide to statutory
interpretation and is not invariably controlling.” (People v.
Valencia (2017) 3 Cal.5th 347, 381.) We will not use it “to defeat
legislative intent” as gleaned from available sources, including
the rest of the words in the statute, related statutes, the
“legislative history and the ‘wider historical circumstances’ of
the enactment.” (People v. Cruz (1996) 13 Cal.4th 764, 782, 783.)
As already explained, it would defeat the Legislature’s intent to
adopt plaintiff’s view that the word “also” in section 683’s
opening phrase means that the statute designates the recipient
as the employer in the Direct Hiring context in addition to a
public entity.
       Plaintiff also offers several arguments based on the
language of Welfare and Institutions Code section 12302.2, but
none is persuasive. She first emphasizes the fact that the
statute twice refers to the recipient as “an employer” (id., subds.
(a)(1) & (c), italics added) and argues that “the word ‘an,’ ” like
the word “also” in section 683, “contemplates more than one
employer.” However, the statute alternatively refers several
times to the recipient as “the employer,” once in a sentence that
also contains the phrase “an employer.” (Welf. & Inst. Code,
§ 12302.2, subd. (a)(1), (2), italics added.) As the Court of Appeal
concluded, in light of this circumstance, the statute’s use of the
phrase “an employer” “reveal[s] little about the Legislature’s


                                  23
            SKIDGEL v. CALIFORNIA UNEMPLOYMENT
                  INSURANCE APPEALS BOARD
                  Opinion of the Court by Jenkins, J.


intent.” (Skidgel, supra, 24 Cal.App.5th at p. 580, fn. 5.)
Plaintiff candidly acknowledges the “uncertainty” arising from
the statute’s use of these alternative phrases, but she then errs
by arguing that this uncertainty “is not otherwise resolved.” As
earlier explained, the cost-savings purpose of the legislation
through which Welfare and Institutions Code section 12302.2 —
in tandem with section 683 — was enacted is only achieved by
interpreting the statutes as making recipients the sole employer
in the Direct Hiring context. As also earlier explained,
plaintiff’s contrary reading of the statutes — that they make
recipients employers in addition to counties — could defeat this
purpose and perpetuate the very problem the Legislature sought
to solve.
       Nor are we persuaded by plaintiff’s argument that because
Welfare and Institutions Code section 12302.2, subdivision
(a)(1), “require[s] the state to make” unemployment insurance
contributions in the Direct Hiring context “for all IHSS
providers without exception,” it would “def[y] reason” to read
section 683 as “mak[ing] a large class of those workers ineligible
to receive [the] benefits for which those contributions are made.”
The language of Welfare and Institutions Code section 12302.2,
subdivision (a)(1) simply fails to support the premise of
plaintiff’s argument: that the state must make unemployment
insurance contributions as to IHSS workers providing services
that section 631 excludes from “ ‘[e]mployment.’ ” As here
relevant, the text of that subdivision requires the state to
perform the “duties” and “obligations of the recipient relating to
those services as required for purposes of unemployment
compensation,” including the making of “contributions . . .
payable by the recipient as the employer.” (Welf. & Inst. Code,


                                  24
            SKIDGEL v. CALIFORNIA UNEMPLOYMENT
                   INSURANCE APPEALS BOARD
                  Opinion of the Court by Jenkins, J.


§ 12302.2, subd. (a)(1).) A separate subdivision addresses
payment of “[c]ontributions . . . resulting from liability incurred
by the recipient as employer for unemployment compensation.”
(Id., subd. (a)(3).) As to services that section 631 excludes from
“ ‘Employment,’ ” there are no “contributions . . . payable by the
recipient as the employer” or other “duties” or “obligations of
the recipient . . . required for purposes of unemployment
compensation.” (Welf. & Inst. Code, § 12302.2, subd. (a)(1).)
Nor is any “liability incurred by the recipient as employer for
unemployment compensation.” (Id., subd. (a)(3).) Unlike
plaintiff, we therefore find nothing unreasonable — or even
arguably anomalous — about reading section 683 to exclude
certain IHSS providers from the unemployment compensation
program, notwithstanding the state’s duty under Welfare and
Institutions Code section 12302.2 to make unemployment
insurance contributions for IHSS providers in the Direct Hiring
context.
      We also reject a third argument plaintiff makes based on
Welfare and Institutions Code section 12302.2: that the state’s
“ ‘payroll function’ ” under that section — “handl[ing] payroll
deductions, which includes deducting for” unemployment
insurance — “makes . . . the state [an] employer[] for
[unemployment insurance] purposes” under section 13005,
which states in relevant part that “ ‘Employer’ means . . . the
State of California or any” of its political subdivisions, agencies,
and departments, “making payment of wages to employees for
services performed within this state.” As explained above, in
performing its duties under Welfare and Institutions Code
section 12302.2, the state is carrying out the “duties” and
“obligations of the recipient . . . as the employer” (id., subd.


                                  25
            SKIDGEL v. CALIFORNIA UNEMPLOYMENT
                   INSURANCE APPEALS BOARD
                  Opinion of the Court by Jenkins, J.


(a)(1)). Indeed, the statute expressly specifies that in paying or
transmitting “[c]ontributions, premiums, and taxes,” the state
is acting “on the recipient’s behalf as the employer” (id., subd.
(a)(2)) or “as an employer” (id., subd. (c)), and not as an employer
in its own right.
      Section 13005 does not alter this conclusion. It appears in
division 6 of the Unemployment Insurance Code, which is
entitled “Withholding Tax on Wages,” not in the division of the
code — division 1 — that contains sections 631 and 683 and is
entitled “Unemployment and Disability Compensation.”
Nothing suggests that section 13005’s definition of “employer”
applies outside of division 6 or that the Legislature intended or
understood that it would. In fact, both division 1 and division 6
contain provisions suggesting precisely the contrary. Section
125, which is part of division 1, states, “Except where the context
otherwise clearly indicates, the definitions set forth in this
article shall govern the construction of the provisions of this
division.” Division 6 contains a similar limiting provision —
section 13003, subdivision (a) — which states in relevant part,
“Except where the context otherwise requires, the definitions set
forth in this chapter . . . shall apply to and govern the
construction of this division.” Given that division 1 contains a
separate article — article 3 of part 1, chapter 3 — that defines
the term “employer” for purposes of unemployment
compensation, and that section 683 of article 3 specifically
addresses the meaning of that term in the circumstances of this
case, “the context” here (§§ 125, 13005, subd. (a)) neither
“requires” (§ 13005, subd. (a)) us to apply the definition in
division 6, nor “clearly indicates” (§ 125) that it would be



                                  26
             SKIDGEL v. CALIFORNIA UNEMPLOYMENT
                    INSURANCE APPEALS BOARD
                   Opinion of the Court by Jenkins, J.


appropriate for us to do so. For these reasons, plaintiff’s reliance
on section 13005 is unpersuasive.
       We find plaintiff’s remaining arguments also
unconvincing. In urging us to interpret the statutes to provide
coverage, plaintiff invokes the rule of liberal construction, which
generally directs courts to “liberally construe[]” provisions of the
Unemployment Insurance Code “to further the legislative
objective of reducing the hardship of unemployment.” (Sanchez
v. Unemployment Ins. Appeals Bd. (1984) 36 Cal.3d 575, 584.)
“[I]t is true” that the provisions here at issue, as “remedial”
statutes, “should be liberally construed so as to afford all the
relief” that their “language . . . indicates . . . the Legislature
intended to grant.” (Cal. Emp. Com. v. Kovacevich (1946) 27
Cal.2d 546, 549.) But the construction we adopt “should not
exceed the limits of the statutory intent.” (Id. at p. 550.)
Because “ ‘the purpose of’ ” the liberal construction rule “ ‘is to
effectuate . . . legislative intent,’ ” courts “ ‘ “should not
blindly . . . follow[] [the rule] so as to eradicate the [legislation’s]
clear language and purpose.” ’ ” (City of Huntington Beach v.
Board of Administration (1992) 4 Cal.4th 462, 472 [involving
pension legislation].) Thus, we may not apply the rule to
“ ‘enlarge[] or restrict[]’ ” a statute’s “evident meaning”
(Apartment Assn. of Los Angeles County, Inc. v. City of Los
Angeles (2001) 24 Cal.4th 830, 844), to “ ‘ “allow eligibility for
those for whom it was obviously not intended” ’ ” (City of
Huntington Beach, at p. 472), “to defeat the overall statutory
framework or to disregard the legislative intent” (Massey v.
Workers’ Comp. Appeals Bd. (1993) 5 Cal.4th 674, 686).
“Because,” as explained above, the relevant “legislative history”
shows that plaintiff’s reading of the statutes would restrict their


                                   27
            SKIDGEL v. CALIFORNIA UNEMPLOYMENT
                  INSURANCE APPEALS BOARD
                 Opinion of the Court by Jenkins, J.


evident meaning, disregard the Legislature’s intent, defeat the
overall statutory framework, and extend coverage to those for
whom it obviously was not intended, adopting that reading
“ ‘would [impermissibly] rewrite the statute[s] in the guise of
[liberally] construing’ ” them. (Justus v. Atchison (1977) 19
Cal.3d 564, 580.)
      Nor does plaintiff’s reliance on In-Home Supportive
Services v. Workers’ Comp. Appeals Bd. (1984) 152 Cal.App.3d
720 (In-Home) alter our conclusion. There, the court held that
IHSS providers who would be excluded by statute from workers’
compensation coverage based on their employment relationship
with recipients are nevertheless eligible for workers’
compensation benefits because “the state is also the employer
of” such providers and “[t]he workers’ compensation law
provides for coverage based upon dual employment
relationships.” (Id. at p. 725.) In reaching this conclusion, the
court rejected the argument that in the Direct Hiring context,
the recipient is the provider’s sole employer by virtue of Labor
Code section 3351.5, subdivision (b), which first states that the
term “ ‘Employee’ includes” those “who perform[] domestic”
IHSS services, and then states that “[f]or purposes of” applying
the workers’ compensation scheme’s statutory exclusions, any
“such person shall be deemed an employee of the recipient of
such services . . . if the state or county makes or provides for
direct payment to such person or to the recipient of in-home
supportive services for the purchase of services, subject to the
provisions of Section 12302.2 of the Welfare and Institutions
Code.” (See In-Home, at pp. 734–740.) This decision, plaintiff
argues, shows that “IHSS providers . . . are jointly employed by
the public agencies and the IHSS recipient,” and that a “single


                                 28
            SKIDGEL v. CALIFORNIA UNEMPLOYMENT
                   INSURANCE APPEALS BOARD
                  Opinion of the Court by Jenkins, J.


[coverage] exclusion” based on a provider’s employment
relationship with one employer — the recipient — “should not
necessarily apply to all employers.”
      For several reasons, In-Home is distinguishable.
Although the statute there at issue — Labor Code section
3351.5, subdivision (b) — and section 683 bear some linguistic
similarities, they are different in important ways. Section 683
is part of an article entitled “Subject Employers” and defines
what the term “ ‘Employer’ . . . means” in the IHSS context,
whereas Labor Code section 3351.5, subdivision (b), is part of an
article entitled “Employees” and sets forth what the term
“ ‘Employee’ includes.” The latter statute declares that, for
purposes of workers’ compensation, the IHSS provider “shall be
deemed an employee of the recipient” in the Direct Hiring
context. (Lab. Code, § 3351.5, subd. (b), italics added.) The In-
Home court, in reaching its conclusion, “emphasized” the
statute’s use of the indefinite article “ ‘an,’ ” reasoning that the
statute says “not [that] the IHSS recipient is ‘the only’ employer
of the IHSS worker,” but that “the recipient is ‘an’ employer of
the worker.” (In-Home, supra, 152 Cal.App.3d p. 740, fn. 26.)
By contrast, as explained above, section 683 first specifies that
“ ‘Employer’ also means” an “employing unit” that “is one of the
following,” and then designates one person or entity for each of
the three ways through which IHSS providers could, at the time
of the statute’s enactment, be engaged: “[t]he recipient” in the
Direct Hiring context, “[t]he individual or entity with whom a
county contracts to provide” IHSS services, or the “county” when
it hires providers “in accordance with” civil service or merit
system requirements. (Id., subds. (a), (b), (c), italics added.) In
light of these functional, structural, and linguistic differences,


                                  29
            SKIDGEL v. CALIFORNIA UNEMPLOYMENT
                  INSURANCE APPEALS BOARD
                 Opinion of the Court by Jenkins, J.


In-Home’s interpretation of Labor Code section 3351.5,
subdivision (b) in the context of the workers’ compensation
scheme offers little, if any, help in interpreting the meaning of
section 683 in the context of the unemployment insurance
scheme.
       Finally, we address plaintiff’s assertion that weighty
“policy” considerations warrant adopting her reading of the
statutes. In her view, the cost of adopting the CUIAB’s statutory
construction — denying coverage to “approximately 135,000”
IHSS providers who care for family members — cannot be
“justif[ied]” in terms of section 631’s “core purpose,” i.e.,
“prevent[ing] collusion between family members to obtain
unemployment insurance.” Public entities, she asserts, have
numerous “means . . . to prevent and detect collusive fraud” and
“to take action if” any is suspected. By statute, they have
“substantial control over hiring through background checks and
required orientation”; they “alone[] fix[] the terms and
conditions of employment,” including the tasks providers may
perform and the time allowed for each task; they “enforce[]
overtime restrictions through audits and fraud investigations”;
and they “impos[e] penalties for violations, including barring
providers from employment for” extended periods of time and
“terminating . . . persistent violator[s] from” the IHSS program
“altogether.” According to plaintiff, because “the Legislature
has provided these means for” public entities to prevent and
detect collusion and “to nip . . . in the bud” any that occurs,
section 631’s “anti-fraud purpose” can be served without
construing it to “single[] out family member IHSS providers and,
in Draconian fashion, wholly exclude[] them from
unemployment insurance.”


                                 30
            SKIDGEL v. CALIFORNIA UNEMPLOYMENT
                  INSURANCE APPEALS BOARD
                 Opinion of the Court by Jenkins, J.


      Although we appreciate the significance of plaintiff’s
policy arguments, they do not overcome the statutes’ evident
meaning. Where “statutory language and legislative history are
unclear” (Tuolumne Jobs & Small Business Alliance v. Superior
Court (2014) 59 Cal.4th 1029, 1042), “[p]olicy considerations
may of course be useful in interpreting” a statute (Taylor v.
Board of Trustees (1984) 36 Cal.3d 500, 509, fn. 9). “[B]ut it is
the Legislature’s policy that ultimately must control, and in
determining that policy we must pay heed to available evidence
of legislative intent,” including “the history of the pertinent
statutes.” (Ibid.) Where “the application of firmly established
rules of statutory construction” establish a statute’s meaning,
we “may not rest” our decision “on the weighing and balancing
of public policy considerations.” (Torres v. Automobile Club of
So. California (1997) 15 Cal.4th 771, 782.) Because, as
explained above, “the statutory language, purpose, and context
all point to [our] interpretation,” plaintiff’s argument that the
statutes could or “should have been written differently [is] more
appropriately addressed to the Legislature.” (Kim v. Reins
International California, Inc. (2020) 9 Cal.5th 73, 90, fn. 6.)
That lawmaking branch of government, “which can study the
various policy and factual questions and decide what rules are
best for society” (Carrisales v. Department of Corrections (1999)
21 Cal.4th 1132, 1140), can consider plaintiff’s view that
denying unemployment insurance benefits to close family
caregivers comes at a steep cost: leaving people who have cared
for their disabled family members — often forgoing better
paying and less demanding employment — without a safety net




                                 31
            SKIDGEL v. CALIFORNIA UNEMPLOYMENT
                   INSURANCE APPEALS BOARD
                  Opinion of the Court by Jenkins, J.


when their family members die or can no longer safely be cared
for at home.4
      Indeed, the Legislature has, in fact, been focused on this
very issue in recent years. In 2016, it passed a bill establishing
an advisory committee to, among other things, recommend
“steps the state can take to ensure that all IHSS providers who
provide supportive services to a spouse or child have access to
employment-based supports and protections, including . . . state
unemployment insurance benefits.” (Assem. Bill No. 1930
(2015–2016 Reg. Sess.) § 1, as enrolled Aug. 25, 2016.) Last
year, it passed a bill amending section 631 to specify that “for
purposes of unemployment benefits under this part,
‘employment’ includes services performed by an individual in
the employ of their father or mother, or service performed by an
individual in the employ of their son, daughter, or spouse, if that
individual is providing services through the [IHSS] program ….”
(Assem. Bill No. 1993 (2019–2020 Reg. Sess.) § 1, as enrolled
Sept. 1, 2020.) The Governor vetoed both bills. The CUIAB
argues that these measures and their legislative histories
confirm that “close-family IHSS providers are not eligible for
unemployment insurance benefits” under current law. Plaintiff
responds that the material is irrelevant because (1) the
Legislature’s recently expressed views on the meaning of section


4
     We note that our conclusion is consistent not only with
Caldera, but also, as earlier discussed, with the position
communicated to the CUIAB by the Employment Development
Department and the Department of Social Services in
connection with Ostapenko. Thus, our decision is unlikely to
take unemployment insurance benefits away from anyone
currently receiving them.


                                  32
            SKIDGEL v. CALIFORNIA UNEMPLOYMENT
                   INSURANCE APPEALS BOARD
                  Opinion of the Court by Jenkins, J.


631, which was last amended in 1972, “is of little use, if any”;
and (2) “no inferences can be drawn from vetoed legislation.” We
need not — and do not — address these arguments because the
language of the existing statutes, read in light of their
legislative histories and the statutory scheme as a whole,
resolves the case.         We simply note these legislative
developments to show that the Legislature — which is the
branch of our government “charged . . . with ‘mak[ing] law . . .
by statute’ ” (People v. Bunn (2002) 27 Cal.4th 1, 14) — has very
recently been “weigh[ing]” the “competing interests” and
considering what “social policy” should be in this area (Bunn, at
p. 15).5
      In light of our analysis, we also need not resolve the
parties’ disagreement about the weight or deference to which
the CUIAB’s position, as set forth in the PBD, is entitled. As
earlier noted, as a general principle, when a court reviews a
PBD, the agency’s “view of a statute [that] it enforces is entitled
to great weight unless clearly erroneous or unauthorized.”
(Pacific Legal Foundation, supra, 29 Cal.3d at p. 111.) Plaintiff
argues that the PBD here is “entitled to [no] deference” because
the CUIAB’s position on the coverage question in this case has
been “inconsistent” and “vacillating,” with the agency reaching
“the opposite conclusion in Ostapenko” just “a year prior to”
issuing the PBD. The CUIAB responds that the inconsistency
is irrelevant because Ostapenko was the decision of an

5
      Pending in the Legislature is a bill, introduced a few
months after the Governor’s second veto, that would amend
section 631 only by changing the phrases “his father” and “his
son” to “their father” and “their son.” (Assem. Bill No. 330 (2021-
2022 Reg. Sess.) § 1, as introduced Jan. 27, 2021.)


                                  33
            SKIDGEL v. CALIFORNIA UNEMPLOYMENT
                  INSURANCE APPEALS BOARD
                 Opinion of the Court by Jenkins, J.


“individual Appeals Board panel[],” whereas the PBD we are
reviewing, like all PBDs, was “a decision of the Board ‘acting as
a whole’ . . . after a full and public process, with input from
stakeholders and other entities with relevant experience and
expertise.” Because our conclusion that section 631’s exclusion
applies in the Direct Hiring context is consistent with the PBD
and follows from the language and structure of the statutory
scheme, viewed in light of relevant legislative history, we need
not further discuss the deference question.
                     III. DISPOSITION
     For the reasons set forth above, we affirm the Court of
Appeal’s judgment.
                                                       JENKINS, J.


We Concur:
CANTIL-SAKAUYE, C. J.
CORRIGAN, J.
LIU, J.
CUÉLLAR, J.
KRUGER, J.
GROBAN, J.




                                 34
See next page for addresses and telephone numbers for counsel who
argued in Supreme Court.

Name of Opinion Skidgel v. California Unemployment Insurance
Appeals Board
__________________________________________________________

Procedural Posture (see XX below)
Original Appeal
Original Proceeding
Review Granted (published) XX 24 Cal.App.5th 574
Review Granted (unpublished)
Rehearing Granted
__________________________________________________________

Opinion No. S250149
Date Filed: August 19, 2021
__________________________________________________________

Court: Superior
County: Alameda
Judge: Robert B. Freedman
_______________________________________________________

Counsel:

Legal Services of Northern California, Stephen E. Goldberg, Wade
Askew; Downey Brand and Jay-Allen Eisen for Plaintiff and Appellant.

Carole Vigne, Katherine Fiester; Rothner, Segall & Greenstone,
Anthony R. Segall, Hannah Weinstein; Anna Kirsch; Jenna Lauter
Miara; Daniela Urban; Anthony Mischel, Catherine Ruckelhaus and
Nayantara Mehta for Bet Tzedek, Center for Workers’ Rights, Legal
Aid at Work, National Employment Law Project, United Domestic
Workers of America, AFSCME Local 3930, AFL-CIO and Women’s
Employment Rights Clinic of Golden Gate University School of Law as
Amici Curiae on behalf of Plaintiff and Appellant.

Laurel R. Webb for Service Employees International Union Local 2015
as Amicus Curiae on behalf of Plaintiff and Appellant.

Xavier Becerra, Attorney General, Edward DuMont and Michael J.
Mongan, State Solicitors General, Janill L. Richards, Principal Deputy
State Solicitor General, Julie Weng-Gutierrez and Cheryl L. Feiner,
Assistant Attorneys General, Susan M. Carson, Gregory D. Brown and
Hadara R. Stanton, Deputy Attorneys General, for Defendant and
Respondent.
Counsel who argued in Supreme Court (not intended for
publication with opinion):

Stephen E. Goldberg
Legal Services of Northern California
517 12th Street
Sacramento, CA 95814
(916) 551-2181

Janill L. Richards
Principal Deputy State Solicitor General
1515 Clay Street, 20th Floor
Oakland, CA 94612
(510) 879-0958